Máthews, J.,

delivered the opinion of the court.
The plaintiffs in this case, claim as assignees of John Slidell, five hundred dollars from the defendants on a contract made by the latter with the assignor, whereby they agreed to pay to him that sum for professional services to be rendered as attorney and counsellor at law, for the space of one year. The .insurance company refused to accept these services *184longer than about three months from the date of the contract, without alleging any cause to authorise a violation of their agreement. The Court below gave judgement against them pro rata, from which the plaintiffs appealed.
Where a corporation, by a vote of its directors, appoint an attorney at law, to manage its legal business with a stated annual salary, and he accepts the office, the contract is complete and binding on both parties, for the period of one year, when there is no provision authorising either party to retract at will.
The contract commenced by a vote of the board of directors appointing the person, under whom the appellants claim, their attorney with a salary of five hundred dollars per year. This order was noticed to him by the president, and the office was accepted by the attorney. From the date of the acceptance the contract was complete and binding on both parties, for the period of one year after its ratification, unless the law under which it was made authorises either party to retract ad libitum, without assigning any just cause for the change of will. The district court after argument and discussion of several articles of the code, on the subject of letting and hiring, came to the conclusion that the attorney-in the present instance, stands in the predicament of a hired servant, attached to the person or family of his employer.
This principle assumed, is the main basis of the judgment of that court. But we are unable to admit its correctness without relinquishing our understanding of language and opinions touching the relations of men in civil society, counsellors and attorneys are admitted to the profession of law, .om-the supposition of learning and integrity. To place .them ih.feh|> pffecise category of meniel and domestic servants, appears to rtshvould be incongruous and unauthorised by the lqirwq ^Their utility in the service of others depends on mental acquirements; they are valuable on the score of their s.ciepce._- v ,- ‘i
If the employer of an artisan, or even a common laborer, when the' contract is made for a specific sum to be paid for services to be rendered during a fixed period, camiot discharge the hireling unless for good cause, without being responsible for the payment of the price of the whole term of service, what sound reason can present itself to the mind of any person, why one who contracts to give the use of his mental exertions and services to another should not have a *185right to claim the entire benefit of a contract made for a determined period 1
So, where tm attorney at law was appointed the attorney of the insurance office of defendants, with an annual salary of five hundred dollars, and was dis — ' missed by the board of directors, at the end of two and a half months: Held, thatheis entitled to recover his salary for the whole year.
Any license given to parties bound by contracts to dissolve the obligation arising from them at the will of either, forms an exception to the general rule of inviolability which should prevail in all agreements legally made between individuals. The attorney employed by the defendants in the present case, does not come within any exception to the general rule; he and those under him have therefore a right to claim its benefit. See Louisiana Code, article 2718, 2719 and 2720.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be avoided, annulled and reversed; and it is further ordered, adjudged and decreed, that judgment be here entered in favor of the plaintiffs and appellants, against the defendants' and appellees, for the sum of five hundred dollars, with interest at the rate of five per cent, per annum, from the judicial demand, and costs in both courts.